Opinion issued May 9, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00270-CV 




IN RE DONALD C. JACKSON, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION

            Relator Donald C. Jackson filed a petition for writ of mandamus complaining
that the trial court
 failed to follow this court’s instruction on remand in Jackson v.
Texas Board of Pardons and Paroles, No. 01-03-00862-CV, 178 S.W.3d 272 (Tex.
App.—Houston [1st Dist.] 2005, no pet.), that Jackson be provided a free appellate
record.  This court’s mandate issued on November 14, 2005.  
          On April 20, 2006, the district clerk filed in this court the clerk’s record in
cause number 01-03-00862-CV, without a fee.  It appears that relator’s issue has been
resolved and the petition for writ of mandamus is now moot. Accordingly, relator’s
petition for writ of mandamus is dismissed.  Tex. R. App. P. 42.1(a)(2).
          All other pending motions are overruled as moot. 
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.